Citation Nr: 0205068	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-23 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected degenerative disc disease of the lumbar spine, 
initially evaluated as 20 percent disabling, effective on 
October 19, 1998.  

2.  Entitlement to an effective date earlier than October 19, 
1998, for the grant of service connection for degenerative 
disc disease of the lumbar spine.  




ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from May 1966 to September 
1968.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from April 1999 rating decision by the RO that 
granted secondary service connection for degenerative disc 
disease of the lumbar spine and assigned a 10 percent rating 
for that condition, effective on October 19, 1998.  

In April 2001 rating decision, the RO increased the rating to 
20 percent, effective on October 19, 1998.  

The veteran was being represented by the AMVETS.  However, in 
April 2001, prior to certification of the appeal to the 
Board, the representative notified the RO that he was 
withdrawing as the veteran's representative because of the 
veteran's failure to cooperate in the processing of his 
claim.  

The representative also sent a letter to the veteran in April 
2001 that provided him with the same information.  Hence, the 
veteran is no longer represented in connection with this 
appeal.  38 C.F.R. § 20.608 (2001).

The veteran asserts that his diabetes mellitus and kidney 
condition are causally related to his service-connected low 
back disability.  

An April 2002 rating decision denied service connection for 
diabetes mellitus and a kidney disorder.  The veteran was 
notified of those determinations in April 2002, but has not 
filed an appeal therefrom.  





FINDINGS OF FACT

1.  The service-connected low back disability is shown to be 
manifested by intermittent mild painful motion, occasional 
muscle spasms, some neurological deficits and radiological 
findings of a left foraminal herniated nucleus pulposus at 
L3-4 with no overt nerve root damage and moderate left 
foraminal stenosis at L4-5 due to disc bulging with no 
evidence of compression; more than moderate overall 
disablement since October 1998 is not demonstrated.  

2.  The veteran did not claim service connection for a low 
back disability in connection with his initial application 
for VA compensation received in August 1970.  

3.  In a January 1971 rating decision, the RO granted service 
connection for residuals of a gunshot wound of the bladder 
and right ureter with pyelonephritis and nephroureterectomy; 
residuals of a gunshot wound of the rectum with resection of 
the small bowel; residuals of a gunshot wound of the right 
buttock with a scar of the right upper gluteal area, Muscle 
Group XVII; and residuals of a gunshot wound of the abdomen 
and pelvis, Muscle Group XIX.  

4.  In January 1971, the veteran was notified of the rating 
decision, but did not appeal.  

5.  On October 19, 1998, the veteran submitted his original 
claim of service connection for a low back disability.  

6.  There was no communication from the veteran prior to 
October 19, 1998, requesting service connection for a low 
back disability.  





COCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher in 
excess of 20 percent for the service-connected degenerative 
disc disease of the lumbar spine on or after October 19, 
1998, are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5292, 5293, 5295 (2001).  

2.  An effective date earlier than October 19, 1998, for the 
grant of service connection for a degenerative disc disease 
of the lumbar spine is not assignable.  38 U.S.C.A. §§ 5110, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  

The guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the 
requirements of the VCAA have in effect been satisfied.  

The veteran has been provided with VA examinations to 
determine the current severity of the service-connected low 
back disability and with a Statement of the Case and 
Supplemental Statement of the Case that discuss the pertinent 
evidence, and the law and regulations and essentially notify 
him of the evidence needed to prevail on these matters.  
There is no identified evidence that has not been accounted.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to him in the development of those 
claims as required by the VCAA or to give him another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development as there is 
no reasonable possibility that further assistance would aid 
him in substantiating his claims.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  


A.  Factual Background

The veteran had active service from May 1966 to September 
1968.

A careful review of the service medical records shows that 
the veteran was treated for the gunshot wound residuals while 
on active duty.  

A Medical Board report dated in April 1968 reveals that he 
sustained a gunshot wound of the right buttock that exited at 
the pubic symphysis with perforation of the rectum, posterior 
and anterior wall of the bladder, with division of the 
terminal right ureter, and multiple perforations of the small 
bowel from hostile fire on March 5, 1967, in the Republic of 
Vietnam.  

The diagnoses were those of status post gunshot wound with 
perforation of rectum requiring colostomy; perforations of 
small bowel requiring small bowel resection; perforations of 
bladder and right ureter leading to right ureteronephrectomy; 
and infection in symphysis pubis that healed.  It was noted 
that he had low back pain on bending or prolonged standing, 
intermittent dysuria, occasional constipation due to 
decreased defecatory urge, and inability to achieve a full 
erection.  

In August 1970, the veteran submitted his original claim for 
compensation.  He requested service connection for various 
gunshot wound residuals noted in the report of his Medical 
Board evaluation in service.  

The veteran underwent a VA medical examination in October 
1970 in conjunction with his claim of service connection.  He 
complained of low back pain.  Gunshot wound residuals were 
found.  No other general medical condition was noted.  

In a January 1971 rating decision, the RO granted service 
connection for the residuals of a gunshot wound of the 
bladder and right ureter with pyelonephritis and 
nephroureterectomy; the residuals of a gunshot wound of the 
rectum with resection of the small bowel; the residuals of a 
gunshot wound of the right buttock with a scar of the right 
upper gluteal area, Muscle Group XVII; and the residuals of a 
gunshot wound of the abdomen and pelvis, Muscle Group XIX.  
The veteran was notified of the determination in January 
1971, but did not appeal from that rating action.  

The VA and private medical reports show that the veteran was 
treated and evaluated for low back problems in the 1990's and 
2001.  The more salient medical reports are discussed 
hereinbelow.  

A private medical report of X-ray study of the lumbar spine 
in April 1998 revealed mild scoliosis and a small 
anterolateral osteophyte.  

A private medical report of a CT (computed tomography) scan 
of the lumbar spine without contrast in May 1998 showed a 
large L4-L5 central disc herniation that was noncalcified and 
producing impression on the ventral contour of the dural sac 
at that level.  A private medical report of his treatment in 
June 1998 notes that he had low back pain with radiation down 
the left leg.  

On October 19, 1998, the veteran submitted his original claim 
of service connection for a low back disability.  The record 
does not show any communication from the veteran prior to 
that date requesting service connection for a low back 
condition.  

The veteran underwent a VA medical examination in December 
1998.  He complained of having intermittent low back pain 
with irradiation to the left lower extremity.  He reported 
experiencing some relief of the low back pain with the use of 
medication.  He reported that heavy lifting brought on the 
low back pain and that he used a spinal corset at times.  

The veteran noted having increased back pain with running.  
His range of motion of the lumbosacral spine was described as 
being normal throughout without pain.  There was somewhat 
exaggerated lumbar lordosis.  The muscles of the low back 
area were not tender on palpation.  There was a positive 
straight leg raising sign.  

X-ray studies of the lumbosacral spine reportedly revealed 
slight narrowing of the L4-5 disc space and small anterior 
spurs at L3-4.  The diagnosis was that of mild degenerative 
disc disease of the lumbar spine.  The examiner opined that 
the low back condition might be related to some extent to the 
veteran's service-connected gunshot wound residuals.  

A private medical report of treatment in May 1999 notes that 
the veteran had muscle spasms in the mid back area.  A 
private medical report of his treatment in June 1999 notes 
that he could do numerous exercises without restrictions or 
back pain, including touching his toes.  

The veteran underwent another VA medical examination in 
February 2001.  He complained of having intermittent low back 
pain with occasional irradiation to the left lower extremity.  
He used Motrin for the low back pain with some relief.  
Reportedly, heavy lifting, mornings, and bending brought on 
the pain.  He needed rest and medications to alleviate the 
low back pain.  

The veteran's range of motion of the lumbosacral spine was 
noted to be normal throughout with pain on extension and 
bilateral flexion/rotation.  There was mild tenderness of the 
bilateral lumbosacral paraspinals, more on the right side 
than the left side.  There was general hyporeflexia (he was 
noted to be borderline for diabetes mellitus).  

A MRI (magnetic resonance imaging) scan of the lumbosacral 
spine in August 2000 reportedly showed a small left foraminal 
herniated nucleus pulposus at L3-4 with no overt nerve root 
compression, moderate left foraminal stenosis at L4-5 due to 
disc bulge, and no evidence of compression.  

The diagnosis was that of degenerative disc disease of the 
lumbar spine with herniated nucleus pulposus at L3-4 and left 
foraminal stenosis at L4-5.


B.  Legal Analysis

With regard to the claim for a higher rating for the low back 
condition, disability evaluations are generally assigned by 
applying a schedule of ratings (rating schedule) which 
represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

An evaluation of the level of joint disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Moderate limitation of  motion of the lumbar segment of the 
spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a including Diagnostic Code 5292.  

A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 
40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a including 
Diagnostic Code 5293.  

A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a including Diagnostic Code 5295.  

The medical evidence, including reports of the recent VA 
medical examinations in 1998 and 2001, shows that the 
veteran's range of motion of the lumbar spine was within 
normal limits, although the report of his VA examination in 
2001 noted pain with extension and bilateral lateral flexion 
and rotation.  

The report of that examination and the private medical 
reports show that he had occasional mild muscle spasms in the 
low back area.  The overall medical evidence also indicates 
that he has some neurological deficits, mostly down the left 
leg, associated with the low back disc disease.  

The report of the VA examination in 2001 notes that a MRI 
scan of the lumbosacral spine in 2000 revealed a small left 
foraminal herniated nucleus pulposus at L3-4 with no overt 
nerve root compression and moderate left foraminal stenosis 
at L4-5 due to disc bulge with no compression.  The evidence 
does not show severe neurological symptoms such as absent 
ankle jerk or limitation of motion of the low back or more 
than moderate functional limitation so as to support the 
assignment of a rating in excess of 20 percent for the 
service-connected low back disability at any time since 
October 1998.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Hence, after consideration of all the evidence, the Board 
finds that the service-connected low back disability has been 
manifested primarily by intermittent mild painful motion, 
occasional muscle spasms, some neurological deficits, and 
radiological findings of a small left foraminal herniated 
nucleus pulposus at L3-4 with no overt nerve root damage and 
moderate left foraminal stenosis at L4-5 due to disc bulge 
with no evidence of compression since October 1998.  

Thus, the Board finds that an increased rating higher than 
20 percent is not warranted in this case.  38 C.F.R. § 4.7.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court), held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  

Here, the evidence does not reflect the presence of any 
compensable loss motion associated with pain.  It appears 
that the primary symptoms associated with the veteran's low 
back disorder in the previous paragraph are the most 
prominent features of the disability, and those do not 
warrant the assignment of higher than a 20 percent for the 
service-connected degenerative disc disease of the lumbar 
spine.  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected low back 
disability at any time since October 1998.  

With regard to the claim for an earlier effective date for 
the grant of service connection for degenerative disc disease 
of the lumbar spine, the effective date of an evaluation and 
award of compensation based on direct service connection will 
be the day following separation from service or date 
entitlement arose if claim is received within one year after 
separation from service.  38 U.S.C.A. § 5110(a),(b)(1); 
38 C.F.R. § 3.400(b)(2)(i).  Otherwise, it is the date 
entitlement arose or the date of receipt of the claim, 
whichever is later.  

In this case, the veteran's original claim of service 
connection for a low back disorder was received on October 
19, 1998.  There is no communication from the veteran 
requesting service connection for a low back disorder in the 
record prior to that date.  38 C.F.R. § 3.151 (2001).  

Nor is there any communication or other evidence showing the 
veteran's intent to apply for service connection for a low 
back disability prior to that date that may be considered an 
informal claim for the benefit under the provisions of 
38 C.F.R. § 3.155 (2001).  

The Board notes that the veteran had low back pain in 
service, but a low back disability was not clinically 
identified in service or at his VA medical examination in 
October 1970, shortly after separation from service.  

In his initial claim for VA compensation received in 1970, he 
requested service connection for gunshot wound residuals 
noted in the report of his medical board evaluation in 
service.  The January 1971 RO rating decision granted service 
connection for specific gunshot wound residuals.  He was 
notified of the determinations in that rating decision, but 
did not appeal therefrom.  

His complaints of low back pain in service apparently were 
considered the symptoms of other diagnoses.  Without a 
diagnosis of a low back disability of record at the time of 
the veteran's initial claim for VA compensation in 1970 or 
communication from the veteran that he was claiming service 
connection for a low back disability, it would not be 
reasonable to expect VA to have construed the evidence and 
the veteran's communications then of record as a claim of 
service connection for a low back disorder.  Lalonde v. West, 
12 Vet. App. 377 (1999).

After consideration of all the evidence, the Board finds that 
the effective date earlier than October 19, 1998, for the 
grant of service connection for degenerative disc disease of 
the lumbar spine is not for application in this case.  Hence, 
his claim for an earlier effective date for the grant of 
service connection for the low back disability must be denied 
by operation of law.  



ORDER

An increased rating in excess of 20 percent for the service-
connected degenerative disc disease of the lumbar spine on or 
after October 19, 1998, is denied.  

The claim for an effective date earlier than October 19, 
1998, for the grant of service connection for degenerative 
disc disease of the lumbar spine is denied.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

